 

Exhibit 10.1

[EBITDA only vesting]

August 20, 2015

Re:  Stock Option Agreement dated _____________________.

Dear ______________________,

In light of your continuing commitment to DJO Global, Inc. (the “Company”), the
board of directors of the Company has decided to modify the vesting terms of
certain performance-based vesting stock options to acquire shares of the Company
that are currently held by you and provided for in the Stock Option Agreement
referred to above. (your “Stock Options”).  These changes are intended to
increase the likelihood that the performance hurdles applicable to your Stock
Options will be satisfied and that you will become vested in your Stock Options.

Capitalized terms used but not defined in this letter shall have the meanings
ascribed such terms in the agreement referred to above governing the terms of
your Stock Options (the “Stock Option Agreement”).

The current terms of your Stock Option Agreement provide that a portion of your
Stock Options are eligible to vest in four annual tranches based on meeting
certain annual EBITDA targets with each tranche covering 25% of the Stock
Options underlying the Stock Option Agreement.  In addition, your Stock Option
Agreement provides that your Stock Options that do not vest based on meeting the
applicable EBITDA targets will instead be eligible to vest if each of the
following conditions is met: (1) Blackstone sells all or a portion of its
interests in the Company during the ten (10) year term of your Stock Options and
such Stock Options remain outstanding and (2) Blackstone realizes a MOIC of
2.25x or more upon a sale of all or a portion of its interests in the Company.

The term “MOIC” refers to the performance metric that measures Blackstone’s
return on its investment in the Company and that must be satisfied in order for
your Stock Options to vest, as defined in more detail in the Stock Option
Agreement.

 

--------------------------------------------------------------------------------

 

Effective immediately, the MOIC hurdle set forth in your Stock Option Agreement
will be modified as described below (as modified, your “Amended Options”).  The
eligibility of your Amended Options to vest based on satisfaction of EBITDA
conditions will remain the same, as well as the requirement that a sale of all
or a portion of Blackstone’s interest in the Company must occur during the ten
(10) year term of your Amended Options and that your Amended Options have not
otherwise terminated in accordance with their terms in order to be eligible to
vest based on meeting the modified MOIC hurdles set described below.

If Blackstone sells all or a portion of its interest in the Company while your
Amended Options remain outstanding, then your unvested Amended Options will be
eligible to vest and become exercisable as follows:

 

 

1.

25% of each tranche of your unvested Amended Option under the Stock Option
Agreement will vest and become exercisable if Blackstone realizes a MOIC of
1.5x;

 

2.

100% of each tranche of your unvested Amended Options under the Stock Option
Agreement will vest and become exercisable if Blackstone realizes a MOIC of
2.25x; and

 

3.

if Blackstone realizes a MOIC of greater than 1.5x but less than 2.25x, then (i)
25% of each tranche of your unvested Amended Options  will vest and become
exercisable (as described in Paragraph 1 above) and (ii) vesting will increase
on a linear basis1 between those two multiples as shown in the table below.

 

 

1 

The precise formula for determining the linear vesting between 1.5x MOIC and
2.25x MOIC is as follows: the percentage of your remaining unvested Amended
Options (i.e., the amount in excess of the 25% already vested) that will vest
and become exercisable is a percentage equivalent to a fraction, (x) the
numerator of which is the actual MOIC realized by Blackstone, less 1.5 and (y)
the denominator of which is 0.75.

 

--------------------------------------------------------------------------------

 

For example, if you own 100 options, then the number that will vest and become
exercisable at various MOICs is:

 

MOIC

No. of Vested Option Shares (out of 100)

1.49x (or less)

0

1.5x

25

1.6x

35

1.7x

45

1.8x

55

1.9x

65

2.0x

75

2.1x

85

2.2x

95

2.25x (or greater)

100

This letter will serve and be treated as a formal amendment to the Stock Option
Agreement and except as is provided in this letter, the Stock Option Agreement
shall remain unchanged and continue in full force and effect.  

 

Sincerely,

 

Jeanine Kestler

Executive Vice President

Chief Human Resourse Officer

 

 